       Case 3:20-cv-00190-MMD-CLB Document 36
                                           37 Filed 03/22/21
                                                    03/23/21 Page 1 of 3



1    PETER GOLDSTEIN [SBN 6992]
     PETER GOLDSTEIN LAW CORP
2    peter@petergoldsteinlaw.com
     10161 Park Run Drive, Suite 150
3    Las Vegas, Nevada 89145
     Telephone:   (702) 474-6400
4    Facsimile:   (888) 400-8799

5    DEVON M. JACOB (admitted pro hac vice)
     JACOB LITIGATION, INC.
6    djacob@jacoblitigation.com
     P.O. Box 837
7    Mechanicsburg, PA 17055-0837
     Telephone:   (717) 796-7733
8
     Attorneys for Plaintiffs
9    TROYLETTE BURTON, Individually, and as
     administrator of the ESTATE OF THAYER
10   JOSEPH BURTON, AND THAYER BURTON

11   AARON D. FORD
     Attorney General
12   DOUGLAS R. RANDS [SBN 3572]
     Senior Deputy Attorney General
13   State of Nevada
     Public Safety Division
14   100 North Carson Street
     Carson City, Nevada 89701-4717
15   Telephone:     (775) 684-1150
     Email: drands@ag.nv.gov
16
     Attorneys for Defendants
17   ISIDRO BACA, BARBARA CEGAVSKE, ADAM
     LAXALT, MOISES FONSECA, BRIAN SANDOVAL
18   and ROBERT SMITH

19                           UNITED STATES DISTRICT COURT

20                                     DISTRICT OF NEVADA

21   TROYLETTE BURTON, Individually, and        Case No. 3:20-cv-00190-MMD-CLB
     as Administrator of the ESTATE OF
22   THAYER JOSEPH BURTON, and
     THAYER BURTON,                                 STIPULATION AND ORDER TO
23                                                    CONTINUE SETTLEMENT
                               Plaintiffs,                CONFERENCE
24                     vs.

25   MOISES FONSECA; ROBERT SMITH;
     JANE/JOHN DOES; ISIDRO BACA;
26   ADAM LAXALT; BARBARA
     CEGAVSKE; and BRIAN SANDOVAL,
27
                               Defendants.
28

                                                1
           Case 3:20-cv-00190-MMD-CLB Document 36
                                               37 Filed 03/22/21
                                                        03/23/21 Page 2 of 3



1             Defendants, Moises Fonseca, Robert Smith, Isidro Baca, Adam Laxalt, Barbara Cegavske

2    and Brian Sandoval, by and through counsel, Aaron D. Ford, Attorney General of the State of

3    Nevada, and Douglas R. Rands, Senior Deputy Attorney General, and Plaintiffs, Troylette Burton,

4    individually, and as Administrator of the Estate of Thayer Joseph Burton and Thayer Burton, by

5    and through their counsel, Peter Goldstein of Peter Goldstein Law Corp and Devon M. Jacob of

6    Jacob Litigation, Inc. hereby stipulate and request that this Court continue the Settlement

7    Conference scheduled for April 20, 2021 to a date convenient to the Court and Parties.

8             This is the first request for an extension of time for a continuance. This Request for an

9    extension of time is not sought for any improper purpose or other purpose of delay. This request

10   for a brief extension of time is necessary because Counsel for the Defendants is scheduled to

11   appear in a jury trial in front of District Court Judge Du on April 19, 2021 in the case of Randolph

12   v. Carrasco, et al., Case No. 3:17-cv-00506-MMD-WGC. Counsel has met with the inmate

13   Plaintiff in preparation for that trial, and he plans on going forward. In addition, the parties are

14   still in the process of discovery, and would like to have more discovery completed prior to the

15   settlement conference. Therefore, this brief continuance is necessary to ensure that the settlement

16   conference is as productive as possible.

17   IT IS SO STIPULATED.

18   DATED this ____ day of March, 2021

19   PETER GOLDSTEIN LAW CORP.
20

21   By: /s/ Peter Goldstein
         PETER GOLDSTEIN, ESQ., Bar No.: 6992
22
            Attorney for Plaintiffs
23          TROYLETTE BURTON, Individually, and as
            administrator of the ESTATE OF THAYER
24         JOSEPH BURTON, AND THAYER BURTON
25   ///
26   ///
27   ///
28   ///

                                                        2
        Case 3:20-cv-00190-MMD-CLB Document 36
                                            37 Filed 03/22/21
                                                     03/23/21 Page 3 of 3


     DATED this____ day of March, 2021
1

2    AARON D. FORD
     Attorney General
3

4    By: /s/ Douglas R. Rands
         DOUGLAS R. RANDS, Bar No.: 3572
5       Senior Deputy Attorney General
6       Attorneys for Defendants
        ISIDRO BACA, BARBARA CEGAVSKE,
7       ADAM LAXALT, MOISES FONSECA,
        BRIAN SANDOVAL and ROBERT SMITH
8

9
10

11                                         IT IS SO ORDERED

12

13                                         UNITED STATES MAGISTRATE JUDGE

14                                               March 23, 2021
                                           DATED_______________________

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                               3
